               Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 1 of 14



1    AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
2
     Sean Riordan (SBN 255752)
3    Angélica Salceda (SBN 296152)
     Vasudha Talla (SBN 316219)
4    Mollie Lee (SBN 251404)
     William S. Freeman (SBN 82002)
5    Christine P. Sun (SBN 218701)
     39 Drumm Street
6
     San Francisco, CA 94111
7    Telephone: (415) 621-2493
     Facsimile: (415) 255-8437
8    Email: sriordan@aclunc.org
            asalceda@aclunc.org
9           vtalla@aclunc.org
10          mlee@aclunc.org
            wfreeman@aclunc.org
11          csun@aclunc.org

12   Attorneys for Plaintiff-Petitioner Pangea Legal Services

13                              UNITED STATES DISTRICT COURT

14                           NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO-OAKLAND DIVISION
15

16                                                      Case. No. ___
17     PANGEA LEGAL SERVICES,
                                                       COMPLAINT FOR DECLARATORY
18                    Plaintiff-Petitioner,            AND INJUNCTIVE RELIEF AND
                                                       PETITION FOR A WRIT OF HABEAS
19        v.                                           CORPUS
20     KEVIN MCALEENAN, Acting Secretary of
21     Homeland Security; MARK MORGAN,
       Acting Director of U.S. Immigration and
22     Customs Enforcement; DAVID JENNINGS,
       Field Office Director, San Francisco Field
23     Office, U.S. Immigration and Customs
       Enforcement,
24

25                    Defendant.

26
27

28

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                 Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 2 of 14



1           Plaintiff-Petitioner Pangea Legal Services brings this complaint and petition for a writ of

2    habeas against officials from the Department of Homeland Security who are detaining or will

3    imminently detain its clients and prospective clients in violation of various rights secured by the

4    immigration laws and U.S. Constitution.

5                                             INTRODUCTION

6       1. This case arises out of the sweeping immigration enforcement actions that the

7    government has announced will begin on Sunday, July 14, 2019. As a part of those actions,

8    agents of U.S. Immigration and Customs Enforcement (“ICE”) and other components of the

9    Department of Homeland Security (“DHS”) plan to arrest noncitizens and process them for

10   immediate expulsion from the United States. For noncitizens arrested within the jurisdiction of

11   ICE’s San Francisco field office, ICE will initially detain and process noncitizens at its offices in

12   San Francisco and Stockton.

13      2. ICE has informed Pangea Legal Services and other local providers of immigration legal

14   services that it will not allow them to access clients and prospective clients on Sunday, July 14.

15   Despite refusing to allow access to counsel, ICE concurrently informed Pangea and other service

16   providers that it will process those noncitizens on July 14.

17      3. ICE’s actions reflect longstanding practices that violate the immigration laws and the

18   U.S. Constitution. For decades, DHS’s component and predecessor agencies – including ICE –

19   have arrested non-citizens, prevented them from meeting with their attorneys during an initial

20   processing period, and pressured them into signing documents that effectively waive their rights.

21   The results have been catastrophic, resulting in people being summarily torn apart from their

22   families without any judicial process.

23                                             THE PARTIES

24          1.      Plaintiff-Petitioner Pangea Legal Services is a non-profit corporation incorporated

25   in San Francisco, California. Pangea was created to help fill the critical need for the

26   representation of detained and non-detained individuals in the San Francisco immigration court

27   system. The need arises from the complexity of immigration law, the negative consequences of

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                         2
                Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 3 of 14



1    deportation, and the fact that many immigrants in removal proceedings are eligible for relief or

2    protection under existing laws.

3        4. Defendant Kevin McAleenan is the acting Secretary of DHS, has ultimate authority over

4    the manner in which Plaintiff-Petitioner’s clients and prospective clients are being detained, and

5    is a custodian of those clients and prospective clients. He is sued solely in his official capacity.

6        5. Defendant Mark Morgan is the acting Acting Director of ICE, has authority over the

7    manner in which Plaintiff-Petitioner’s clients and prospective clients are being detained, and is a

8    custodian of those clients and prospective clients. He is sued solely in his official capacity.

9        6. Defendant David Jennings is the Director of ICE’s San Francisco Field Office, has direct

10   authority over the manner in which Plaintiff-Petitioner’s clients and prospective clients are being

11   detained, and is a custodian of those clients and prospective clients. He maintains his office in

12   the City and County of San Francisco, within this judicial district. He is sued solely in his

13   official capacity.

14                                     JURISDICTION AND VENUE

15       7. This Court has habeas corpus jurisdiction pursuant to 28 U.S.C. §§ 2241 et seq., as

16   protected under Art. I § 9, cl. 2 of the United States Constitution (the “Suspension Clause”), and

17   federal question jurisdiction under 28 U.S.C. § 1331. This case arises under the United States

18   Constitution; the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101 et seq.; the

19   Administrative Procedure Act (“APA”), 5 U.S.C §§ 701 et seq.; the First Amendment; and the

20   Due Process Clause of the Fifth Amendment.

21       8. This Court has jurisdiction to grant declaratory and injunctive relief pursuant to 28 U.S.C.

22   § 2201-02, Federal Rule of Civil Procedure 65, and its inherent equitable power. Further, this

23   Court has jurisdiction pursuant to 28 U.S.C. 2241(c)(1) to grant a writ of habeas corpus for

24   “custody in violation of the Constitution or laws or treaties of the United States.”

25       9. Venue in this district is proper under 28 U.S.C. § 1391(b) and (e). The defendants-

26   respondents are officers or employees of the United States acting in their official capacities and

27   at least one of the defendants-respondents, Mr. Jennings, who is the legal custodian of Plaintiff-

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                         3
                  Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 4 of 14



1    Petitioner’s clients and prospective clients, resides in this District. In addition, a substantial part

2    of the events giving rise to the claims in this action took place in this District, since ultimate

3    decisions regarding Plaintiff-Petitioner’s clients and prospective clients are the responsibility of

4    Defendant-Respondent Bonner in his capacity as Director of ICE’s San Francisco Field Office.

5                                         LEGAL BACKGROUND

6        10. The immigration laws provide noncitizens a number of possible ways to pursue lawful

7    status in the United States through proceedings before U.S. Citizenship and Immigration

8    Services and/or an immigration judge. For people who have no lawful immigration status, the

9    possible immigration benefits include, but are not limited to, asylum, withholding of removal,

10   withholding under the U.N. Convention Against Torture (“CAT”), non-lawful permanent

11   resident cancellation of removal, adjustment of status, and various visas for victims of crimes.

12   People with an administratively final order of removal that has not been executed may seek to

13   reopen their removal proceedings. And even people who have been formally removed from the

14   United States previously and are subject to reinstatement of their prior removal orders are still

15   eligible for certain relief, including withholding of removal and withholding under CAT. If a

16   noncitizen seeks such benefits and is denied, administrative appeals and judicial review are

17   available.

18       11. When ICE arrests a noncitizen, there are various ways it may seek to expel that person

19   from the United States without a hearing. For example, ICE may be able to quickly expel

20   someone who has no prior immigration history if that person signs for what is known as

21   “voluntary return.” ICE may similarly be able to quickly expel someone with a reinstated prior

22   removal order if that person declines to seek any potential relief against removal. At times, ICE

23   is able to expel a person – or at least initiate a formal expulsion by transferring them to a location

24   closer to the U.S.-Mexico border or an airport from which they can be flown to their home

25   country – within hours of taking them into custody. The initial hours and days following an ICE

26   arrest are accordingly critical to whether a person will be able to remain here in the United States

27

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                          4
                Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 5 of 14



1    or will instead be on a fast track to expulsion – which often carries the “loss of all that makes life

2    worth living,” Bridges v. Wixon, 326 U.S. 135, 147 (1945), including family and livelihood.

3       12. Given these high stakes, the immigration laws and the U.S. Constitution protect the right

4    of people in ICE custody to obtain and communicate with counsel and require ICE to ensure that

5    any waiver of rights is voluntary and knowing.

6       13. Immigrants’ right to “obtain counsel” is “guaranteed by 8 U.S.C. § 1362 and the due

7    process clause.” Orantes-Hernandez v. Thornburgh, 919 F.2d 549, 551 (9th Cir. 1990)

8    (affirming injunction prohibiting, inter alia, immigration officers from interfering with

9    communication between detainees and attorneys). This necessarily includes the right to consult

10   with an attorney before deciding whether to engage in a full attorney-client relationship or to

11   pursue or abandon certain legal claims. See Am. Civil Liberties Union Fund of Michigan v.

12   Livingston Cty., 796 F.3d 636, 645 (6th Cir. 2015) (“An attorney must be able to communicate

13   with an inmate in confidence before litigation and before establishment of a formal attorney-

14   client privilege in order to offer legal advice or determine whether an actionable claim exists.”).

15      14. There is also a universal prohibition against holding a person incommunicado. “There is a

16   well established tradition against holding prisoners incommunicado in the United States. It

17   would be hard to find an American who thought people could be picked up by a policeman and

18   held incommunicado, without the opportunity to let anyone know where they were, and without

19   the opportunity for anyone on the outside looking for them to confirm where they were.”

20   Halvorsen v. Baird, 146 F.3d 680, 688–89 (9th Cir. 1998). This right applies to civil detainees

21   such as those detained by ICE as well as those in criminal custody. Id. (“That a person is

22   committed civilly . . . cannot diminish his right not to be held incommunicado.”)

23      15. The courts have thus universally condemned recent attempts by the government to hold

24   immigration detainees without access to counsel. See Rodriguez-Castillo v. Nielsen, 18-cv-

25   01317-ODW, ECF No. 10 (C.D. Cal. June 21, 2018) (temporary restraining order ensuring

26   access to counsel for immigrants imprisoned at FCI Victorville); Innovation Law Lab v. Nielsen,

27   342 F. Supp. 3d 1067 (D. Or. 2018) (injunction ensuring access to counsel for immigrants

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                         5
                Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 6 of 14



1    imprisoned at FCI Sheridan); see also Lyon v. ICE, 171 F.Supp.3d 961, 981 (N.D. Cal. 2016)

2    (denying in part government’s motion for summary judgement in case concerning telephonic

3    access to counsel for long-term ICE detainees in part because “detainees have a Fifth

4    Amendment guarantee to a full and fair hearing, and this includes access to counsel (of their own

5    choosing)”).

6       16. DHS’s own regulations and other applicable law also clearly provide noncitizens the right

7    to access counsel after being arrested by ICE. See 8 C.F.R. § 292.5(b) (providing that during any

8    examination by a DHS officer, a noncitizen has the right to be represented by an attorney); 8

9    C.F.R. § 287.3(a) (providing that ICE will examine arrested noncitizens); see also 5 US.C. §

10   555(b) (providing the right to counsel whenever an individual is compelled to appear before an

11   agency).

12      17. Under the Due Process Clause of the Fifth Amendment, noncitizens are also protected

13   against undue governmental pressure to surrender their rights to seek immigration benefits.

14   Courts have broadly recognized that immigration enforcement agencies may not use coercion

15   and misinformation to obtain such waivers. See Lopez-Venegas v. Johnson, 13-cv-3972 JAK,

16   ECF No. 53 (C.D. Cal.) (noting that “an individual cannot make a knowing choice to accept

17   voluntary departure unless there has been full disclosure of the material consequences of that

18   decision”); United States v. Ramos, 623 F.3d 672, 682-82 (9th Cir. 2010) (waiver of a right to

19   appeal stipulated deportation order is not intelligent if necessary translation has not been

20   provided); Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006) (remanding to

21   determine whether petitioner knowingly and voluntarily signed voluntary departure form);

22   Orantes-Hernandez, 919 F.2d at 559 (affirming injunction “based mainly upon the district

23   court’s findings of a pattern and practice of interference and coercion on the part of INS agents

24   which prevented Salvadoran aliens who feared return to their country from exercising their right

25   to apply for asylum”).

26      18. The First Amendment guarantees attorneys the right to consult with and advise clients

27   and prospective clients. See generally Legal Services Corp. v. Velazquez, 531 U.S. 533 (2001);

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                        6
                 Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 7 of 14



1    In re Primus, 436 U.S. 412 (1978); Nat’l Ass’n for Advancement of Colored People v. Button,

2    371 U.S. 415, 429 (1963). An attorney’s effectiveness in pursuing litigation “often depends on

3    the ability to make legal assistance available to suitable litigants.” In re Primus, 436 U.S. at 431.

4    Thus, the First Amendment “require[s] a measure of protection for advocating lawful means of

5    vindicating legal rights,” that allows an attorney to advise a client or refer her to another attorney

6    or legal organization. Id. at 432 (internal quotations omitted).

7        19. The First Amendment also guarantees noncitizens in detention the right to communicate

8    with the outside world. Valdez v. Rosenbaum, 302 F.3d 1039 (9th Cir. 2002). This includes the

9    right to make telephone calls and receive in-person visitors. See id.; Strandberg v. City of

10   Helena, 791 F.2d 744, 747 (9th Cir. 1986) (“Courts have recognized detainees’ and prisoners’

11   first amendment right to telephone access.”). The First Amendment further protects the right to

12   hire and consult with an attorney. Mothershed v. Justices of Supreme Court, 410 F.3d 602, 611

13   (2005), as amended on denial of reh’g (9th Cir. July 21, 2005). The state may not unreasonably

14   restrict this right. Id.

15                                      FACTUAL ALLEGATIONS

16            Imminent Immigration Raids and ICE’s Refusal to Grant Access to Counsel
17       20. On July 11, 2019, major news outlets reported that U.S. Immigration and Customs

18   Enforcement (“ICE”) planned to begin raids on Sunday, July 14 to arrested thousands of

19   noncitizens in major U.S. cities for purposes of deporting them. See Caitlin Dickerson and Zolan

20   Kanno-Youngs, Thousands are Targeted as ICE Prepares to Raid Undocumented Migrant

21   Families, N.Y. Times (July 11, 2019), available at

22   https://www.nytimes.com/2019/07/11/us/politics/ice-families-deport.html. San Francisco is

23   reported to be one of the target cities. Id.

24       21. On July 11, 2019, organizations who routinely represent noncitizens who have been

25   detained by ICE dispatched two delegations of attorneys to ICE’s San Francisco Field Office and

26   ICE’s Stockton office. The two delegations requested access to newly arrested community

27

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                         7
                 Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 8 of 14



1    members. The delegations also submitted a letter to ICE leadership at both offices underscoring

2    the availability of pro bono legal assistance for newly arrested noncitizens.

3        22. The San Francisco delegation met with Assistant Field Office Director (“AFOD”)

4    Richard Chang. AFOD Chang confirmed that the San Francisco Field Office is closed on

5    Sundays and stated that attorneys would have to follow up with newly detained noncitizens once

6    they are processed and placed in detention, if they are not deported the same day.

7        23. ICE Supervisor Brian Farias from the Stockton Field Office confirmed that the Stockton

8    office is and would be closed to attorneys on Sunday. In effect, Pangea and other legal service

9    providers would not be allowed to provide legal advice or to otherwise consult with people ICE

10   plans to arrest and process on Sunday, July 14.

11        The Government’s Longstanding Practice of Denying Access to Counsel and Using
           Misinformation and Coercion to Pressure Noncitizens to Surrender Their Rights
12
         24. DHS’s component agencies and their predecessor enforcement agencies have as a matter
13
     of routine practice prevented noncitizens from having access to their attorneys in the period
14
     directly after their arrest.
15
         25. During sweeping enforcement actions directed out of the San Francisco Field Office in
16
     February 2018, ICE refused to permit noncitizens whom it detained for processing to access their
17
     attorneys, and refused to permit those attorneys access to their clients. ICE also refused to
18
     provide attorneys information about specific people it had detained there. ICE rapidly deported
19
     several people arrested during those enforcement actions, preventing their attorneys or families
20
     from communicating with them. At the same time, ICE pressured detainees who had not been
21
     permitted access to attorneys into waiving their rights and signing documents that resulted in
22
     their expulsion from the United States. For example, a man arrested in Merced County was told
23
     he could not speak with his family unless he first agreed to sign a “voluntary return” document.
24
         26. In November and December 2018, during enforcement actions directed out of the San
25
     Francisco Field Office, ICE regularly moved people between vans and its offices in Morgan Hill.
26
     During these incidents, officers intermittently pressured people to sign various documents that
27
     would result in their summary expulsion. Attorneys responded to the enforcement actions and
28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                        8
                Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 9 of 14



1    came to the site to represent those in ICE custody. But ICE denied the attorneys access to the

2    recent arrestees.

3       27. On May 21, 2019, Pangea Legal Services sought to provide legal services to a client

4    whom ICE had recently arrested and taken to its Stockton office, which is overseen by the San

5    Francisco Field Office. A Pangea attorney sought to speak with the client by phone after

6    submitting a form (G-28) that is used by DHS to track detainee representation. The attorney

7    made three calls to the Stockton office and spoke to someone there during each call, but was told

8    he could not speak with his client and instead was forced to leave a voice message for ICE

9    Officer Reyes. The attorney did not receive a call back from ICE until the next day, by which

10   time his client had already been processed.

11      28. On July 9, 2019, the same attorney sought to provide legal services to two other clients

12   whom ICE had recently arrested and taken to the Stockton office. The attorney immediately

13   submitted a G-28 form and then called the office. Officer Heinz (who may work for ICE or for

14   ICE contractor G4S) transferred his call to the voicemail of ICE Officer Miller, and the attorney

15   left a message. The attorney then called ICE four times over the next approximately 40 minutes,

16   attempting to speak to his client. Each time, ICE personnel told him that they could do nothing

17   more than look for ICE Officer Miller or allow him to leave a voicemail for ICE Officer Miller.

18   ICE personnel refused to connect the attorney with the clients or even tell him whether the

19   clients were still being processed in the Stockton office.

20      29. Only the following day did ICE connect the attorney with his clients. By that time, the

21   client were at an ICE office in San Bernardino, on their way to being physically expelled from

22   the United States.

23      30. DHS and its predecessors have engaged in similar conduct for decades. In the early

24   1980s, a class of Salvadoran asylum seekers sued Border Patrol to stop the agency from

25   impeding access to counsel and from pressuring them to abandon their claims. As a result of that

26   litigation, a district court ordered the agency to cease “employ[ing] threats, misrepresentation,

27   subterfuge or other forms of coercion, or in any other way attempt to persuade or dissuade”

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                        9
               Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 10 of 14



1    Salvadoran nationals from pursuing asylum. Orantes-Hernandez v. Smith, 541 F. Supp. 351, 386

2    (C.D. Cal. 1982), perm. injunction entered by Orantes-Hernandez v. Meese, 685 F. Supp. 1488

3    (C.D. Cal. 1988), aff’d sub nom Orantes-Hernandez v. Thornburgh, 919 F.2d 549 (9th Cir.

4    1990). Also in the 1980s, a class of unaccompanied minor immigrants similarly challenged the

5    Immigration and Naturalization Service’s (INS) practice of “coerc[ing] class members into

6    unknowingly and involuntarily … waiving their rights to a deportation hearing or any other form

7    of relief.” Perez-Funez v. District Director, 619 F. Supp. 656, 656–57 (C.D. Cal. 1985). In that

8    case, the district court found the INS’s procedures unconstitutional and entered permanent

9    injunctive relief in favor of the class. Id. at 669–70. More recently, ICE detained and processed

10   people without access to counsel in a facility in Los Angeles known as B-18. The lawsuit

11   resulted in a settlement that provided meaningful access to counsel for people there.1

12       31. Beyond these cases, DHS’s reliance on omissions, misinformation, pressure, coercion

13   and threats against recent arrestees is well documented. The group No More Deaths has

14   documented numerous incidents of migrants being “[c]oerc[ed] into signing voluntary

15   repatriation documents under threat of violence, criminal charges, or lengthy detentions” by

16   Border Patrol officers.2 Similarly, a report on “stipulated removals”—a summary process

17   through which immigration detainees give up the right to contest removal by signing a form that

18   is then reviewed by an immigration judge—noted that “immigrants have reported being coerced

19   to sign stipulated orders of removal or being pressured to accept stipulated orders of removal as a

20   way to get out of immigration detention.”3 And the American Civil Liberties Union has

21   documented the ways that DHS couples “reinstatement of removal, voluntary return,

22   administrative removal, and stipulated removal … with intimidation, misinformation, and

23
     1
24     See https://www.aclu.org/press-releases/intolerable-conditions-downtown-immigration-facility-
     will-end-under-terms-lawsuit (last accessed July 10, 2019)
     22
25      No More Deaths, A CULTURE OF CRUELTY 32 (2011), available at
     http://forms.nomoredeaths.org/wp-content/uploads/2014/10/CultureOfCruelty-
26   full.compressed.pdf (last accessed July 9, 2019).
     3
       Jennifer Lee Koh, Jayashri Srikantiah & Karen C. Tumlin, DEPORTATION WITHOUT DUE
27   PROCESS 2 (2011), available at https://www.nilc.org/wp-content/uploads/2016/02/Deportation-
     Without-Due-Process-2011-09.pdf (last accessed July 9, 2019).
28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                       10
               Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 11 of 14



1    coercion” in a way that “boost[s] the number of people deported” but without “guarantee[ing] a

2    fair process or to deliver justice.”4

3        32. These practices regularly result in the expulsion of U.S. citizens and exceptionally

4    vulnerable people from the United States. For example, ICE expelled Peter Guzman, a mentally-

5    disabled U.S. citizen, to Mexico after pressuring him into signing for voluntary return.5 See

6    Guzman, et al. v. Chertoff, et al., No. 08-cv-01327 (C.D. Cal., filed Feb. 27, 2008). Last year,

7    the New Yorker profiled the case of a woman, Laura S., who was pressured into signing

8    summary expulsion documents by DHS officers and then killed by a former domestic partner in

9    Mexico shortly thereafter.6

10                              Pangea’s Activities in Serving Non-Citizens

11       33. Pangea is a comprehensive immigration legal services agency serving over 400 clients

12   annually and focused on protecting and expanding the rights of low-income people and asylum

13   seekers. Pangea provides legal consultations, limited-scope services, and full representation,

14   especially in the area of deportation defense. Pangea represents detained immigrants in bond

15   proceedings, removal hearings, and in encounters with ICE. Pangea offers pro-bono and low-

16   cost services for individuals in removal proceedings and those currently being held in

17   immigration detention. Approximately 80 per cent of Pangea’s clients are in deportation

18   proceedings.

19       34. Since the announcement that attorneys would not have access on Sunday, Pangea has had

20   to divert resources away from its core program to address the attorney access issues. In just the

21   4
       ACLU, AMERICAN EXILE: RAPID DEPORTATIONS THAT BYPASS THE COURTROOM 14 (2014),
22   available at https://www.aclu.org/files/assets/120214-expeditedremoval_0.pdf#page=4 (last
     accessed July 9, 2019).
23
     5
       Other U.S. citizens have also been subjected to “voluntary return” by DHS officers. For
     example, agents expelled Luis Alberto Delgado, a U.S. citizen born in Texas, under color of
24   “voluntary return” in June 2010, and only allowed him to return to the United States after
     protracted advocacy by his attorney. See Kari Huus, Wrongfully Deported American Home after
25   3 Month Fight, NBCNews.com (September 16, 2010), available at
     http://www.nbcnews.com/id/39180275/ns/us_news-
26   immigration_a_nation_divided/t/wrongfully-deported-american-home-after-month- fight/ (last
     visited July 10, 2019).
     6
27     Sarah Stillman, When Deportation Becomes a Death Sentence, NEW YORKER (January 15,
     2018), available at https://www.newyorker.com/magazine/2018/01/15/when-deportation-is-a-
28   death-sentence (last visited July 10, 2019).
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                        11
                 Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 12 of 14



1    last few days, Pangea attorneys have spent hours meeting with ICE officials and other

2    stakeholders simply trying to respond to ICE’s creation of unlawful impediments to accessing

3    counsel. This has diverted Pangea’s staff time away from its work representing other clients.

4          35. Without being able to access clients, Pangea is essentially forced to proceed blindfolded

5    in communicating with ICE about their case and advising their family members. This makes it

6    difficult to provide adequate and ethical representation. The denial of access also negatively

7    impacts Pangea’s role as a member of local rapid response networks, preventing those networks

8    from building trust in the community that attorneys will be able to provide consultations when

9    individuals are detained.

10                                      FIRST CLAIM FOR RELIEF
11                    Violation of the First Amendment of the United States Constitution
                             (Right to Provide Legal Advice and Right to Counsel)
12
     36.      Plaintiff-Petitioner realleges and incorporate by this reference each of the foregoing
13
     paragraphs, as if fully set forth in this claim for relief.
14
     37.      Defendants-Respondents’ policies, practices, and conduct are denying Plaintiff-Petitioner
15
     its right to access clients and prospective clients in order to advise them of their rights and allow
16
     them to access the courts, in violation of the First Amendment.
17
     38.      Defendants-Respondents’ policies, practices, and conduct are denying noncitizens their
18
     rights to communicate with counsel, in violation of the First Amendment
19

20                                   SECOND CLAIM FOR RELIEF
               Violation of the INA, 8 U.S.C. § 1362; immigration regulations, 8 C.F.R. 292.5;
21              and the Due Process Clause of the Fifth Amendment of the U.S. Constitution
                                            (Access to Counsel)
22
     39.      Plaintiff-Petitioner realleges and incorporate by this reference each of the foregoing
23
     paragraphs, as if fully set forth in this claim for relief.
24
     40.      Defendants-Respondents’ policies, practices, and conduct are denying noncitizens access
25
     to counsel, in violation of the INA, its associated regulations, and Constitutional guarantees of
26
     due process.
27

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                           12
               Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 13 of 14


                                      THIRD CLAIM FOR RELIEF
1         Violation of the INA, various provisions concerning immigration benefits; immigration
2     regulations, various provisions concerning immigration benefits; and the Due Process Clause of
                               the Fifth Amendment of the U.S. Constitution
3                                           (Waiver of Rights)

4    41.     Plaintiff-Petitioner realleges and incorporate by this reference each of the foregoing

5    paragraphs, as if fully set forth in this claim for relief

6    42.     Defendants-Respondents’ policies, practices, and conduct are denying noncitizens their

7    rights to seek available immigration benefits and to avoid an unlawful waiver of those rights, in

8    violation of the INA, its associated regulations, and Constitutional guarantees of due process.

9

10           WHEREFORE, Plaintiff-Petitioner respectfully prays for a judgment as follows:

11           (a)     Declaring that Defendants-Respondents have violated the rights of Plaintiff-

12   Petitioner under the INA, its associated regulations, the First Amendment, and the Due Process

13   Clause of the Fifth Amendment;

14           (b)     Granting emergency relief prohibiting Defendants-Respondents from processing

15   any noncitizen until they are able to access counsel or, in the alternative requiring Defendants-

16   Respondents to provide counsel access to noncitizens ICE is processing on outside of normal

17   weekday business hours.

18           (c)     Granting injunctive relief (including, but not limited to, habeas relief) prohibiting

19   Defendants-Respondents from preventing noncitizens meaningful access to counsel and from

20   relying on misinformation or pressure to attempt to convince noncitizens to surrender their rights

21   to seek immigration benefits;

22           (d)     Awarding Plaintiffs their reasonable attorney fees and costs; and

23           (e)     Granting any additional relief as may be just and proper.

24   //

25   //

26   //

27   //

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                           13
             Case 3:19-cv-04027-JD Document 1 Filed 07/12/19 Page 14 of 14



1                                   Respectfully submitted,
2    Dated: July 12, 2019           /s/ Sean Riordan
3
                                     Sean Riordan (SBN 255752)
4                                    Angélica Salceda (SBN 296152)
                                     Vasudha Talla (SBN 316219)
5                                    Mollie Lee (SBN 251404)
                                     William S. Freeman (SBN 82002)
6                                    Christine P. Sun (SBN 218701)
                                     AMERICAN CIVIL LIBERTIES UNION
7
                                     FOUNDATION OF NORTHERN CALIFORNIA
8                                    Attorneys for Plaintiff-Petitioner

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF & PETITION FOR A WRIT OF HABEAS
     CORPUS
                                                14
